The appeal is by a married woman to review a decree denying relief on her bill seeking to set aside and annul a mortgage executed by her. The case does not fall within the purview of the statute (section 6138 of the Code), which provides that a married woman may, without giving security for costs, appeal from any judgment, order, or decree of any court of record subjecting any of her property to sale, etc., nor within any other provisions of that section. The court is, therefore, of opinion that appellee's motion to dismiss the appeal must be granted. Ex parte Johns, 209 Ala. 638, 96 So. 888.
Appeal dismissed.
ANDERSON, C. J., and SAYRE, GARDNER, and BOULDIN, JJ., concur.